UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1477



CHRISTIAN K. SCHNEIDER,

                                           Petitioner - Appellant,

          versus


INTERNAL REVENUE SERVICE,

                                              Respondent - Appellee.



 Appeal from the United States Tax Court. (Tax Ct. No. 9348-06L)


Submitted:   December 20, 2007         Decided:     December 26, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christian K. Schneider, Appellant Pro Se. Bruce Raleigh Ellisen,
Patrick J. Urda, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Christian K. Schneider appeals the tax court’s decisions

dismissing his petition for lack of jurisdiction and denying his

motion for reconsideration.    We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the tax court.   Schneider v. IRS, Tax Ct. No. 9348-06L (U.S. Tax

Ct. Oct. 10, 2006 & Mar. 19, 2007).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                             AFFIRMED




                                - 2 -